DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 16/582541 filed September 25, 2019. Claims 1-41 are currently pending and have been considered below.

Election/Restrictions
Claims 32- 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 5, 2022.
The traversal is on the ground(s) that there is no serious search burden because the two groups require searches of each other’s subclass for a complete search.  This is not found persuasive because differing classification is not the only factor in determining search burden, the subject matter itself being different and in this case mutually exclusive with the other group is a sufficient showing of search burden.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The Examiner acknowledges receipt of the lengthy information disclosure statements filed between December 24, 2019 and August 4, 2022 citing a total of 357 references through 15 information disclosure statements. There is no requirement that applicants explain the materiality of English language references, however the cloaking of a clearly relevant reference in a long list of references may not comply with applicants' duty to disclose; see Penn Yan Boats, Inc. v. Sea Lark Boats, In., 359 F. Supp. 948, aff’d 479 F. 2d. 1338. There is no duty for the Examiner to consider these references to a greater extent than those ordinarily looked at during a regular search by the Examiner. Accordingly, the Examiner has considered these references in the same manner as references encountered during a normal search of Office search files.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the first, second, third and fourth “dispensers” in claims 1, 2 and 36, the “device” in claim 1, the “receiver” in claim 3, the “cutting device” in claims 6-8, 13, 23 and 25, the “insertion devices” in claims 10-11, the “sealing device” in claim 12, the “repositories” in claim 14, the “cell transport device” in claims 27 and 38, the “module assembly device” in claim 28, the “system manufacturing device” in claim 29, the “control system” in claim 30, and the first and second “devices” in claim 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification has indicated the following corresponding structures (US 2021/0086208 used for citation purposes):
Dispensers = spindle/guide/reel (par. 47)
First device/second device = electrosprayer producing expelled droplets (par. 49)	
Receiver = a station including a cutting and/or winding device (par. 57)
Cutting device- has no corresponding structure
Insertion device- has no corresponding structure
Sealing device- has no corresponding structure
Repositories = reels/spools (par. 47)
Transport device – has no corresponding structure
Module assembly device – has no corresponding structure
System manufacturing device- has no corresponding structure 
Control system- processor (par. 47) 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 and 36-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " the first and second electrodes" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitations “cutting device,” “insertion device,” sealing device,” “transport device,” “module assembly device,” and “system manufacturing device” in claims 6-8, 10-13, 23, 25, 27-30 and 38 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that can perform these functions, merely reciting that they are done by these generic “devices”. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 14 recites “wherein the first material is dispensed from further comprising: a first repository configured to dispense the first material; a second repository configured to dispense the second material; a third repository configured to dispense the separation material” which is indefinite because claim 1 from which claim 14 depends previously recites a first, second and third dispenser configured to dispense those respective materials. It is unclear how both a separate dispenser and repository can deposit the same material. For the purposes of examination claim 14 will be understood as indicating that the dispensers in claim 1 each comprise a respective repository, and not that they are separate elements as claim 14 currently requires. 
Claim 15 recites “the third dispenser is at least one second electrospray device” but nowhere in the preceding claims is there a “first electrospray device”. It is unclear if there is a first electrospray device required or another one separate from that of claim 15 in general. For the purposes of examination, the claim will be understood as only requiring one electrospray device. 
Claim 17 recites “a fifth material” and “a sixth material” but nowhere in the preceding claims is a “fourth material”. It is unclear whether a fourth material is required or meant to be recited in the claims. For the purposes of examination, the claim will be understood as not requiring an additional fourth material.
Claim 21 recites “the third electrospray device” in claim 19. There is insufficient antecedent basis for this limitation in the claim. 
Claim 36 recites “the guide assembly configured to transport the first and second electrode materials to a joint proximal position, including the guide assembly to position an opening between the first and second electrode materials,” the bolded being extremely indefinite phrasing because it is unclear how the guide assembly can be included in the guide assembly, or whether it is intended to be “included” in the claimed opening. Based on the specification and drawings it appears that the guide assembly is positioned in order to form the opening, and therefore for the purposes of examination the phrase “including the guide assembly” will be understood as just reciting another function of the guide assembly. 
Claim 37 recites “the fluid” in claim 36. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, it will be understood as referring to the electrospray material. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 and 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham et al. (US 2015/0229013) in view of Feaver et al. (US 2011/0146064).
Regarding claim 1: Birmingham et al. discloses a system for fabricating a nanofluid contact potential difference (CPD) battery in which an anode (112) is created by taking a copper foil sheet which is a first material with a first work function value, electrospraying via an electrospray device with a platinum solution containing platinum nanoparticles such that the work function is changed, a cathode (110) is created by supplying a tungsten foil sheet which is a second material having a second work function different from the first, applying a cesium oxide electrospray via an electrospray device to change that work function (pars. 95-98, figure 12), an insulator (114) is created which is a separation material between the anode (112) and cathode (110) (par. 58, figure 2), where the electrospray devices depositing the fluid on the surfaces of the anode (112) and cathode (110) also inherently deposit that fluid within a portion of the insulator (114) as the insulator (114) contacts both the anode (112) and cathode (110) surfaces (figure 2). Birmingham et al. fails to explicitly disclose a guide assembly which transports these electrodes, insulator and fluid to a joint proximal position or any discrete dispensers in general.
However, Feaver et al. discloses a system for forming a similar battery in which three films (602, 608, 610) are provided each from unwinding mechanisms (604, 608, 612), with applicators (620) applying agents between the films, with a guide roller assembly coupling all of the elements such that a joint proximal position between two rollers (612) is formed and a fabricated laminate product (614) is supplied to a take up reel (616) after which portions are cut and formed into a stacked or wound battery (pars. 21, 108-113, figure 6). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the physical assembly system of Feaver et al. to fabricate the product of Birmingham et al. because simple automation of a manual activity is not considered to be a patentable advance (MPEP 2144.04). 
Regarding claim 2: Birmingham et al. discloses that a leak-tight seal (168) which is a casing material is formed by an electrospray device around the edges of the cathodes (110) and anodes (112) (par. 99).
Regarding claim 3: Birmingham et al. and Feaver et al. disclose that the laminate product (614) is received on a take up reel (616) which is a receiver (Feaver et al. figure 6).  
Regarding claims 4 and 5: Birmingham et al. and Feaver et al. disclose the unwinding mechanisms (604, 608, 612) and the take up reel (616) which all inherently include guides and rolls or wheels causing them to be unwound or wound (Feaver et al. par. 109, figure 6). 
Regarding claim 6: Birmingham et al. and Feaver et al. disclose that the guides and take up reel are in a serial relationship (Feaver et al. figure 6) and further teach that the manufactured laminate is cut into either stacked or wound batteries (Feaver et al. par. 21, 154, figure 13) which inherently requires a cutting device. Furthermore, the severed portions also inherently have one or more predetermined characteristic, as all matter does. 
Regarding claims 7-8: Birmingham et al. and Feaver et al. disclose that the laminate battery is wound either before or after cutting (Feaver et al. par. 21) such that it is operably connected to the cutting device. The wound battery (1300) forms an arcuate object having a radius and axial centerline as seen in Feaver et al. figure 13. 
Regarding claim 9: Birmingham et al. and Feaver et al. show that the wound battery (1300) has a central conduit coincident with the axial centerline (see Feaver et al. figure 13). 
Regarding claim 10: Birmingham et al. discloses that the CPD generated electricity more efficiently when exposed to heat (pars. 48-49) and further discloses that a source of thermal power is placed in good thermal contact with the cathode (abstract), but Birmingham et al. and Feaver et al. fail to explicitly disclose an insertion device inserting a heat transfer member into the conduit of the wound battery. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a device to insert a heat transfer member into the conduit of the wound battery because Birmingham et al. teaches that it needs to be in good thermal contact with the cathode in order to be efficient (abs, par. 49) and because trying from a finite number of solutions (i.e. inside the conduit or outside the conduit) is not considered to be a patentable advance (MPEP 2143E). 
Regarding claim 11: Birmingham et al. discloses that the nanoparticle clusters (122) formed after the electrospray are conductive members formed within the central interstitial space (116) corresponding to the conduit (par. 74, figure 2) such that one of the electrospray devices can be considered an insertion device inserting the conductive nanoparticles into the conduit. 
Regarding claim 12: Birmingham et al. discloses that a leak-tight seal (168) which is a casing material is formed by an electrospray device around the edges of the manufactured cathodes (110) and anodes (112) (par. 99) which would be included in the severed portions in the combination.
Regarding claim 13: Birmingham et al. and Feaver et al. teach that the battery may alternatively be formed into a planar stacked arrangement (Feaver et al. par. 21). 
Regarding claim 14: Birmingham et al. and Feaver et al. disclose that the unwinding mechanisms (604, 608, 612) are provided with separate and individual spools of films or webs (602, 606, 610) which are repositories (Feaver et al. par. 109, figure 6).
Regarding claim 15: Birmingham et al. discloses that solutions are electrosprayed onto both the anode and cathode, such that either one can be considered a separation material such that the third dispenser is alternatively an electrospray device (pars. 95-98). 
Regarding claim 16: Birmingham et al. and Feaver et al. show a distance between the applicators (620) and the rollers (612) which create the joint proximal position (see Feaver et al. figure 6). 
Regarding claim 17: Birmingham et al. discloses that the cathode and anode are films electrosprayed with specific solutions to form electrodes, such that each electrospray solution can be considered a fifth or sixth material extending over the base electrode film to define first and second electrodes (pars. 95-98). 
Regarding claim 18: Birmingham et al. discloses that the cathode and anode are films electrosprayed with specific solutions to form electrodes with new work functions (pars. 95-98) and Feaver et al. shows that the applicators (620) are positioned what can be considered proximal to the unwinding mechanisms (604, 608) (see figure 6). 
Regarding claim 19: Birmingham et al. and Feaver et al. disclose two distances extending between the unwinding mechanisms (604, 608) and the applicators (620) (see Feaver et al. figure 6). 
Regarding claim 20: Birmingham et al. and Feaver et al. disclose two distances between the applicators (620) and the rollers (612) forming the joint proximal position where each of these distances can be considered drying regions (Feaver et al. figure 6). 
Regarding claims 23-24: Birmingham et al. and Feaver et al. disclose that the manufactured laminate is cut into either stacked/flat or wound/arcuate batteries which can be considered cells (Feaver et al. par. 21, 154, figure 13). 
Regarding claim 25: Birmingham et al. and Feaver et al. disclose the above system which can be considered to be a first cell fabrication machine. 
Regarding claim 26: Birmingham et al. and Feaver et al. disclose the one system, such that they fail to explicitly disclose a plurality of fabrication machines. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have a system include a plurality of the above fabrication machines because simple duplication of parts is not considered to be a patentable advance when no unexpected results are achieved (MPEP 2144.04). 
Regarding claims 27-29: Birmingham et al. discloses that the fabricated CPD cell is connected to an external circuit to test its nano-scale power generation (par. 47-48, figure 2C), and while neither Birmingham et al. nor Feaver et al. explicitly disclose a transport device to move it to this testing station, a module assembly device which inserts the cells into a power generation module, or a system manufacturing device inserting it into a power generation system, such devices or means are inherently necessary to bring it from the cell manufacturing area to its intended destination. 
 Regarding claim 30: Birmingham et al. and Feaver et al. fail to explicitly disclose a control system regulating the above machines and devices, however it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a control system to do so because automating a manual activity is not considered to be a patentable advance when no unexpected results are achieved (MPEP 2144.04). 
Regarding claim 31: Birmingham et al. discloses that the electrospray devices apply a fluid having nanoparticles such that they are nano-fluids (pars. 95-98). 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham et al. in view of Feaver et al. as applied to claims 1-20 and 23-31 above, and further in view of Hibbs et al. (US 2015/0132471)
Regarding claims 21-22: Birmingham et al. and Feaver et al. fail to explicitly disclose sensors or cameras monitoring the deposition of the various coatings. However, Hibbs et al. discloses a similar web coating apparatus in which a monitoring unit (400) in the form of a CCD camera is provided in order to monitor the deflection and/or deformation of the coating material as it is applied (par. 108, figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a similar camera monitor system as taught by Hibbs et al. for the system of Birmingham et al. and Feaver et al. at each deposition area because Hibbs et al. discloses that this allows the system to detect irregularities in the coating stream and take steps to control the apparatus to fix these irregularities (par. 86, 108-109). 

Claims 36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham et al. in view of Feaver et al. 
Regarding claim 36: Birmingham et al. discloses a system for fabricating a nanofluid contact potential difference (CPD) battery in which an anode (112) is created by taking a copper foil sheet which is a first material with a first work function value, electrospraying via an electrospray device with a platinum solution containing platinum nanoparticles such that the work function is changed, a cathode (110) is created by supplying a tungsten foil sheet which is a second material having a second work function different from the first, applying a cesium oxide electrospray via an electrospray device to change that work function (pars. 95-98, figure 12), an insulator (114) is created which is a separation material between the anode (112) and cathode (110) (par. 58, figure 2), where the electrospray devices depositing the fluid on the surfaces of the anode (112) and cathode (110) also inherently deposit that fluid within a portion of the insulator (114) as the insulator (114) contacts both the anode (112) and cathode (110) surfaces (figure 2). Birmingham et al. fails to explicitly disclose a guide assembly which transports these electrodes, insulator and fluid to a joint proximal position or any discrete dispensers in general.
However, Feaver et al. discloses a system for forming a similar battery in which three films (602, 608, 610) are provided each from unwinding mechanisms (604, 608, 612), with applicators (620) applying agents between the films, with a guide roller assembly coupling all of the elements such that a joint proximal position between two rollers (612) is formed and a fabricated laminate product (614) is supplied to a take up reel (616) after which portions are cut and formed into a stacked or wound battery (pars. 21, 108-113, figure 6). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the physical assembly system of Feaver et al. to fabricate the product of Birmingham et al. because simple automation of a manual activity is not considered to be a patentable advance (MPEP 2144.04). 
Regarding claim 40: Birmingham et al. discloses that the fluids are electrospray applied to the films such that they inherently use electrospray devices (par. 95-98). 

Claims 37-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham et al. in view of Feaver et al. as applied to claims 36 and 40 above, and further in view of Kejha et al. (US 2006/0159999).
Regarding claim 37: Birmingham et al. discloses that the cathode has a lower work function than the anode (par. 41), either of which is the first or second work function, and after electrospraying their work functions are reduced (par. 52) such that the third and fourth work functions are less than the first and second work functions, where platinum (on the anode) has a higher work function than cesium (on the cathode) (see table 1), such that the third work function which can be that of the cathode coated with cesium, is less than the fourth, and also discloses that the work function of the nano-fluid particles should be high such that the difference between its work function and those of the cathode and anode is as high as possible (par. 63). Birmingham et al. and Feaver et al. fail to explicitly disclose a vacuum chamber configured to infuse fluid. 
However, Kejha et al. discloses a similar battery cell assembly apparatus in which electrodes are heated and dried such that the fluid is embedded appropriately in a vacuum chamber (par. 45). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a vacuum chamber as taught by Kejha et al. to dry/infuse the applied electrospray fluids of Birmingham et al. and Feaver et al. because Kejha et al. because Kejha et al. shows that this is a known mechanism for drying battery cell electrodes which is ideal (par. 14, 25). 
Regarding claim 38: Birmingham et al. discloses that the cathode, anode and insulator define a partial product, and while Birmingham et al., Feaver et al. and Kejha et al. fail to explicitly disclose a transport device to selectively transport the partial product from a first location to the vacuum chamber, such a transport device or means is inherently necessary.  
Regarding claim 39: Birmingham et al. discloses the above system in which fluids are applied via electrospray which inherently requires a reservoir of the electrospray fluid as well as a delivery conduit to couple the reservoir to the electrospray device (par. 95-99). In the combination with Feaver et al. and Kejha et al., the electrospray devices are in fluid communication with at least the outside of the vacuum chamber, if not the inside. 
Regarding claim 41: Birmingham et al. discloses that one of the electrospray fluids includes cesium oxide nanoparticles in ethanol (par. 97), another includes platinum nanoparticles in a medium (par. 96). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717
10/7/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717